Title: To James Madison from the Missouri Territory House of Representatives, ca. 7 August 1813 (Abstract)
From: Missouri Territory House of Representatives
To: Madison, James


Ca. 7 August 1813. Forwards “A Copy from the Minutes” of “the first Session of the General Assembly for the Territory of Missouri … held at Saint Louis on Monday the fifth day of July in the Year one thousand eight hundred and thirteen.” The minutes reflect that on 6 Aug. 1813, the House was informed “that James Flaugherty Esqr. one of the Members of the Legislative Council for the County of St. Charles, hath this day Resigned his seat in the Legislative Council for said County, Which said Resignation hath been accepted.” On 7 Aug., “The house proceeded to the nomination of two persons, one of whom is to supply the place of James Flaugherty in the Legislative Council,” selecting “Matthias McGirk and John McKinney.”
